APPEAL OF PETER P. HOVELY.Hovely v. CommissionerDocket No. 1677.United States Board of Tax Appeals2 B.T.A. 1099; 1925 BTA LEXIS 2145; October 30, 1925, Decided Submitted July 9, 1925.  *2145 Raymond R. Hails, Esq., for the taxpayer.  John D. Foley, Esq., for the Commissioner.  *1099  Before GRAUPNER, TRAMMELL, and PHILLIPS.  The taxpayer appeals from the determination of a deficiency of $200.39 in income tax for the calendar years 1918 and 1919.  The petition also contains an allegation of error as to an overassessment for 1917, but at the hearing the taxpayer waived that allegation.  The deficiencies for 1918 and 1919 arise from the reduction by the Commissioner in the rate of depreciation claimed on a number of buildings.  FINDINGS OF FACT.  1.  The taxpayer is an individual and, during the years here involved, resided at Brawley, in the Imperial Valley, Calif.2.  Depreciation rates on buildings of frame construction were claimed in the returns filed and were allowed by the Commissioner as follows: 1918ConstructedAcquired by CostRate Rate taxpayerclaimedallowedPer centPer cent(a) Frame cottageAbout 19121912 or 1913$2,196.806 2/34(b) Frame residenceAbout 19081912 or 19131,200.00104(c) Frame residenceAbout 19081913 or 1914850.00104(d) Frame residenceAbout 19101917750.00104(e) Tenant house,First buildings tank house, stockconstructedbuilding.about 1912 by  taxpayer.7,574.75104*2146 1919CostRate claimedRate allowedPer centPer cent(a) Frame cottage$2,598.006 2/34(b) Frame residence1,200.00104(c) Frame residence850.00104(d) Frame residence750.00104(e) Tenant house, tank house, stock buildings, etc7,574.75104*1100  3.  All of the buildings described in the above schedule are of wooden construction throughout.  The excessive heat of the Imperial Valley and seasonal changes in temperature cause more or less expansion and contraction and cause shingles to curl and roofs, windows, doors, and frames to warp.  The changes in temperature in the locality in which these buildings are located are gradual.  Without repairs or replacements the useful life of frame buildings is from 10 to 15 years, but with repairs and replacements the useful life extends over a longer period.  4.  The taxpayer's buildings here involved had a remaining useful life from the date he acquired them, as listed below: Date acquiredUseful life from date of acquisitionYears(a) Frame cottage191220(b) Frame residence191216(c) Frame residence191315(d) Frame residence191713(e) Tenant house, etc191220*2147  DECISION.  The deficiency should be computed in accordance with the above findings of fact.  Final determination will be settled on consent or on 15 days' notice, in accordance with Rule 50.